t c memo united_states tax_court jon k palsgaard and kimberly a kelly petitioners v commissioner of internal revenue respondent docket no filed date michael t wells for petitioner david j warner and willis b douglass for respondent memorandum opinion lauber judge with respect to petitioners’ federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure after concessions by both parties the principal issue for decision is whether petitioners were required to report taxable social_security disability benefits as gross_income under sec_86 answering this question in the affirmative we will sustain the irs’ determination background the parties have submitted this case for decision without trial under rule all relevant facts have been stipulated or are otherwise included in the re- cord see rule a petitioners resided in california when they filed their peti- tion all references to petitioner are to petitioner wife petitioner had a successful medical practice in california until date when she suffered a physical injury that left her disabled within the meaning of sec_72 this injury resulted in a long-lasting physical impairment of in- 1on date the parties filed a stipulation of settled issues petition- ers conceded that they failed to report taxable_distributions of dollar_figure from a re- tirement plan and that they are not entitled to a claimed deduction for attorney’s fees respondent conceded that petitioners are not liable for any accuracy-related_penalty under sec_6662 2unless otherwise indicated all statutory references are to the internal reve- nue code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar definite duration that substantially interfered with her ability to engage in gainful employment she retired from the practice of medicine shortly thereafter after retiring petitioner began receiving disability payments under a long- term disability policy with life_insurance_company of north america lina lina ceased making such payments in believing that lina had violated the terms of her policy petitioner filed suit against lina in date that case was settled for an undisclosed amount in date while her litigation against lina was pending petitioner applied to the social_security administration ssa for benefits under the social_security disa- bility insurance ssdi program unlike supplemental_security_income benefits which are based on need ssdi benefits are generally based on work history and the amount of the beneficiary’s prior contributions see u s c sec_402 sec_423 c f_r sec_404 the ssa determined that peti- tioner was disabled and that she was entitled to ssdi benefits petitioner received ssdi benefits of dollar_figure during petitioners timely filed form_1040 u s individual_income_tax_return for on that return they reported social_security_benefits of dollar_figure of which dollar_figure was taxable as gross_income under sec_86 on date re- spondent issued a timely notice_of_deficiency determining that petitioner had also received unreported ssdi benefits of dollar_figure of which dollar_figure was taxable as gross_income petitioners timely petitioned this court for redetermination prin- cipally contending that the ssdi benefits were excludable from gross_income un- der sec_104 on date the parties submitted the case for decision without trial under rule a burden_of_proof discussion the irs’ determinations in a notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving them erroneous rule a 290_us_111 exclusions from gross_income are construed narrowly see 515_us_323 taxpayers generally bear the burden of proving that they are entitled to an exclu- sion from gross_income see 141_tc_331 aff’d 668_fedappx_241 9th cir barbato v commissioner tcmemo_2016_23 111_tcm_1097 n petitioners do not contend that the burden_of_proof should shift to respondent under sec_7491 in any 3petitioners do not dispute that if the ssdi payments are includible in gross_income the irs correctly applied the statutory formula to compute the taxable_amount as dollar_figure event the parties have agreed on all relevant facts so the burden_of_proof is irrelevant see eg 115_tc_523 b analysis unless otherwise provided gross_income includes all income from whatever source derived sec_61 gross_income specifically includes social_security_benefits in an amount determinable under a specified statutory formula sec_86 and b sec_86 defines the term social_security_benefit to in- clude any amount received by the taxpayer by reason of entitlement to a monthly benefit under title ii of the social_security act ssdi benefits are paid monthly and have been paid under title ii of the social_security act since see social_security amendments of pub_l_no sec_103 stat pincite codified as amended pincite u s c sec_423 petitioner initially contends that sec_86 is inapplicable because she re- ceived ssdi benefits as opposed to regular social_security_benefits as noted above however the code explicitly includes ssdi benefits within the definition of a social_security_benefit because such payments constitute a monthly benefit received under title ii of the social_security act sec_86 see 123_tc_245 n aff’d 436_f3d_344 2d cir robbins v commissioner tcmemo_2017_247 at sec_86 pro- vides that social_security_benefits including disability benefits are includible in gross_income to the extent set forth in that section unless explicitly excluded by another code provision therefore petitioner’s ssdi benefits are taxable to the extent determined under sec_86 petitioner argues that her ssdi benefits are excluded from gross_income by sec_104 which covers certain amounts payable on account of physical in- juries or sickness by enacting sec_86 congress stated its clear intent that all forms of social_security_benefits are taxable to the extent set forth in that provi- sion see eg thomas v commissioner tcmemo_2001_120 81_tcm_1653 we have never recognized an exception to that rule and we will not do so here petitioner first contends that her ssdi benefits are covered by sec_104 which excludes from gross_income amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness petitioner 4before all forms of social_security_benefits were excluded from gross_income by former sec_105 see revrul_70_217 1970_1_cb_13 that year congress passed the social_security amendments of pub_l_no sec_121 sec_122 stat pincite which repealed sec_105 and made all social_security_benefits taxable to the extent provided in sec_86 see sec_86 s rept no pincite 1983_2_cb_326 th is bill defines a ‘social security benefit’ as any amount received by the taxpayer by reason of en- titlement to a monthly benefit under title ii of the social_security act federal old-age survivors and disability insurance benefits received her benefits under the social_security act not under any workmen’s compensation law a statute in the nature of workmen’s compensation is one that provides compensation to employees for personal injuries or sickness incurred in the course of employment sec_1_104-1 income_tax regs a statute pro- viding for payment of benefits that are not related to an injury incurred in the course of employment is not considered to be a statute in the nature of workmen’s compensation green v commissioner tcmemo_2007_217 94_tcm_134 see 82_tc_630 a statute is in the nature of a workmen’s compensation act only if it allows disability pay- ments solely for service-related personal_injury_or_sickness aff’d 804_f2d_553 9th cir there is no evidence that petitioner suffered her injury in the course of her employment even if she had the sec_104 exclusion does not cover benefits determined by reference to the employee’s age length of service or prior contributions 138_tc_320 aff’d 785_f3d_1331 9th cir ssdi payments do not depend on whether a disability occurred on the job but instead are determined by the disabled person’s contribu- tions and length of service see supra p ssdi payments therefore are not ex- cludable from gross_income as workmen’s compensation within the meaning of sec_104 see green t c m cch pincite petitioner alternatively relies on sec_104 which excludes from gross_income the amount of any damages other than punitive_damages received on account of personal physical injuries or physical sickness respondent does not dispute that petitioner received her ssdi benefits on account of personal physical injuries or physical sickness rather he contends that those benefits do not constitute damages for purposes of sec_104 the term damages means an amount received other than workers’ compensation through prosecution of a legal suit or action or through a settlement agreement entered into in lieu of prosecution sec_1_104-1 income_tax regs petitioner did not receive her ssdi benefits by prosecution of a lawsuit or by settlement of litigation to the contrary she re- ceived those benefits under a government-sponsored insurance program as far as the record shows there was no dispute whatever about her entitlement to such benefits see 144_tc_51 finding sec_104 inapplicable to payment received for consensual performance of a serv- ice contract green v commissioner tcmemo_2008_139 t c m cch finding sec_104 inapplicable to disability retirement payments received as a benefit of federal employment this case resembles zardo v commissioner tcmemo_2011_7 101_tcm_1020 the taxpayer there received disability retirement payments under his employer’s pension_plan and contended that these payments were ex- cludable under sec_104 we rejected that contention noting that the tax- payer had not sued or threatened to sue his employer for his workplace injury so that the payments were not received through a legal suit or a settlement id pincite the same conclusion follows here petitioner did not file suit or enter into a litigation settlement but applied for and received benefits via the normal ssa administrative process the only lawsuit she filed--against lina her insurance company--had nothing to do with her entitlement to ssdi benefits those benefits did not constitute damages within the meaning of sec_104 lastly petitioner contends that her ssdi benefits are covered by sec_104 which excludes from gross_income amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance some privately funded programs that pay disability retirement benefits may constitute health insurance within the meaning of sec_104 see 120_tc_1 aff’d 85_fedappx_875 3d cir 34_tc_407 but the ssdi program is a government-sponsored insurance plan that is a product of legislative enactment congress did not intend that disability social_security_benefits could be construed as an accident_or_health_plan under sec_104 thomas t c m cch pincite see s rept no pincite 1983_2_cb_326 explaining that a social_security_benefit subject_to taxation under sec_86 includes any amount received by the taxpayer by reason of entitlement to a monthly benefit under title ii of the social_security act federal old-age survivors and disability insurance benefits accordingly monthly payments received under the ssdi program are not excludable from gross_income under sec_104 to reflect the foregoing decision will be entered under rule
